Exhibit 10.1



AMENDMENT TO OFFER LETTER AND ADDENDUM
COMPANY POLICIES & CONDITIONS OF EMPLOYMENT



We refer you to that certain offer letter between Coach, Inc. (“Coach” or the
“Company”) and you, dated as of dated as of February 13, 2013, as amended by the
amendment dated as of June 22, 2015, together with all attachments and exhibits
thereto (collectively, the “Offer Letter”).  In consideration of your salary
increase and equity award grant for FY 2017, the terms and conditions set forth
in this addendum (the “Addendum”) will amend and supersede the corresponding
terms and conditions set forth in your Offer Letter.  This Addendum will become
effective as of the date you execute this Addendum.  Except as expressly
supplemented by this Addendum, the terms and conditions of your Offer Letter
will remain in full force and effect.  Please sign the acknowledgement at the
end of this Addendum noting your understanding and agreement.



1.  Notice of Intent to Terminate Employment

The following provision amends and supersedes in their entirety (i) the first
full paragraph under the section heading “Terms and Conditions” in the February
13, 2013 letter agreement between you and Coach and (ii) the provision under the
section heading “Notice of Intent to Terminate Employment” in the June 22, 2015
amendment between you and Coach.

The Company and you agree that, other than in connection with a termination of
employment by the Company for “Cause” (as defined in the Offer Letter) (which
will be effective immediately), either party will give the other party six (6)
months’ notice of intention to end employment (the “Notice Period”).  After
either party has provided the required notice and through the end of the Notice
Period, you will continue to be an employee of Coach and you will continue to
receive the same base salary as immediately prior to your notice (and, if Coach
has reduced your base salary during the 60-day period immediately prior to the
date upon which you provided such notice, you will receive the base salary as in
effect immediately prior to such reduction during the Notice Period).  Your
duties and other obligations as an employee of Coach will continue during the
Notice Period and you will be expected to cooperate in the transition of your
responsibilities. Nothing herein alters your status as an employee
at-will.  Coach shall, however, have the right in its sole discretion to direct
that you no longer come to work or to shorten the Notice Period, provided that
if Coach elects to shorten the Notice Period, Coach will pay you compensation in
an aggregate amount equal to the sum of (i) your Annual Base Salary for the
remainder of the Notice Period, and (ii) your Notice Period Bonus Amount (as
defined below), payable in equal monthly installments during the period
beginning on the date you or Coach provides notice and ending on the 6-month
anniversary thereof, in addition to any severance benefits set forth above under
the section heading “Separation” for which you may be eligible (which severance
benefits will commence immediately following the end of the Notice
Period).  “Notice Period Bonus Amount” means the annual bonus for the remainder
of the Notice Period (calculated as 50% of the average of the actual percentages
of the maximum annual bonus amounts earned with respect to the pre-established
Coach financial performance goals (but not individual or business segment goals)
for the three (3) fiscal years most-recently completed prior to the termination
date and applied to the maximum annual bonus amount otherwise payable with
respect to the year of termination, in each case, less any annual bonus (or
portion thereof) otherwise paid with respect to the Notice Period).  In the
event of your resignation without Good Reason (as defined in the Offer Letter),
except as provided above in connection with a Resignation Without Good Reason
With Severance, no unvested annual equity awards or annual bonus payments will
be eligible to vest during the Notice Period unless you remain employed by the
Company on the applicable vesting date, provided, however, in the event Coach
elects to shorten the Notice Period, your unvested annual equity awards
(excluding, for the avoidance of doubt, your appointment PRSU grant) will
continue to vest through the expiration of the Notice Period notwithstanding its
earlier termination by Coach.  Coach reserves all legal and equitable rights to
enforce the advance notice provisions of this paragraph. You acknowledge and
agree that your failure to comply with the notice requirements set forth herein
shall result in: (i) Coach being entitled to claw back any bonus paid to you
within 180 days of your last day of employment with Coach, (ii) the forfeiture
of any unpaid bonus as of your last day of employment with Coach, (iii) any
unvested restricted stock unit or stock option or vested stock option award held
by you shall be automatically forfeited on your last day of employment with
Coach, and (iv) Coach being entitled to claw back any Financial Gain (as defined
below) you realize from the vesting of any Coach equity award within the twelve
(12) month period immediately preceding your last day of employment with Coach.
"Financial Gain" shall have the meaning set forth in the various equity award
grant agreements that you receive during your employment with Coach.

--------------------------------------------------------------------------------



2.  Definition of “Non-Competition Period”

The reference to “three-month period” in clause (ii) of the second sentence of
Section 1 of the Restrictive Covenants Agreement attached as Exhibit C to your
Offer Letter (the “Restrictive Covenants Agreement”) shall be to the “six-month
period” and all references to “three-month Notice period” in clauses (iv) and
(v) of the second sentence of Section 1 of the Restrictive Covenants Agreement
shall be to the “Notice Period” (as defined herein).

3.  Definition of “Non-Solicitation Period”

All references to “three-month notice period” and “three month Notice period” in
the second sentence of Section 2 of the Restrictive Covenants Agreement shall be
to the “Notice Period” (as defined herein).

4.  Definition of “Severance Period”

The reference to “three-month Notice period” in clause (ii)(y) of the second
full paragraph under the section heading “Separation” in your February 13, 2013
offer letter shall be to the “Notice Period” (as defined herein).

5.  Definition of “Resignation Without Good Reason With Severance”

All references to “Notice period” and “three-month Notice period” in the first
two sentences of the sixth full paragraph under the section heading “Separation”
in your February 13, 2013 offer letter shall be to the “Notice Period” (as
defined herein).

6.  Name of Future Employer

You agree that if you are offered and desire to accept employment with, or
provide consulting services to, another business, person or enterprise,
including, but not limited to, a “competitor,” during the Non-Competition
Period, you will promptly inform Coach’s Global Human Resources Officer, in
writing, of the identity of the prospective employer or entity, your proposed
title and duties with that business, person or enterprise, and the proposed
starting date of that employment or consulting services.  You also agree that
you will inform that prospective employer or entity of the terms of these
provisions.  Failure to abide by the requirements of this paragraph will also be
deemed a failure to provide the required advance written notice set forth above
under Notice of Intent to Terminate Employment.

2

--------------------------------------------------------------------------------



If you do not sign and return this Addendum, it will be void and without effect
and the value of your annual equity award grant will be reduced.



SIGNED FOR COACH SIGNED BY VICTOR LUIS  

/s/ Sarah Dunn

/s/ Victor Luis

  Sarah Dunn Global HR Officer

Date: 8/22/16

Date: 8/22/16





3